Citation Nr: 1216614	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  08-25 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for arthritis of the left knee (claimed as a left knee disorder).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1972 to July 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran now resides in Alabama, so the matter is now handled by the RO in Montgomery, Alabama.   

After reviewing the contentions and evidence of record, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision.

In February 2012, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 (2011).  


FINDING OF FACT

The Veteran's arthritis of the left knee is causally or etiologically due to an injury sustained during service.


CONCLUSION OF LAW

Service connection for arthritis of the left knee is established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011). 






	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Arthritis of the Left Knee

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran seeks entitlement to service connection for a left knee disorder.  He asserts he injured his left knee during service and continues to experience symptoms of a left knee disorder. 

Service records were reviewed.  The Veteran's entrance examination from January 1972 did not indicate any abnormalities.  In December 1977, it was noted that the Veteran fell the prior night while walking home and sustained a twisting injury to his left knee.  X-rays did not demonstrate any fractures but noted a moderate effusion within the knee.  He was diagnosed with a knee strain and contusion and placed in a posterior splint with crutches.  After an orthopedic consultation, the Veteran was placed in a cylinder cast for three weeks and directed to have physical therapy once the cast was removed.  The Veteran complained of a sore left leg several days later, but examination revealed there was no evidence of neurovascular compromise below the cast.  In January 1978, the cast was removed, but the Veteran complained of a continuing dull ache in the posterior aspect of left knee and superior patella.  He was diagnosed with a contusion and was to be seen daily for physical therapy.  In February 1978, it was noted that the Veteran showed good progress during physical therapy and, at the time, was lifting 20 pounds with no difficulty.  He was instructed to continue to 35 pounds on a home program.  In March 1978, it was noted that the Veteran was having some left knee irritation.  The Veteran's discharge examination in June 1978 noted an occasional ache in the left knee but with normal strength and full range of movement present.  It was noted that the "swollen joints associated with a trick knee," referred to a contusion, left knee, which was treated with cast and physical therapy.  Similarly, the "broken left knee" indicated by the Veteran referred to the same contusion.

Post-service records indicate left knee treatment.  A private magnetic resonance image (MRI) performed in February 2006 indicated a tear of the body and posterior horn of the lateral meniscus including a "bucket-handle" type tear of the posterior horn, a small tear of the body of the medial meniscus, intact major ligaments, advanced chronic osteoarthritic changes and non-acute subchondral fracture in the lateral femoral condyle involving the articular surface of the bone, and a small joint effusion.

VA outpatient records indicate the Veteran complained of left knee pain in June 2006.  The Veteran reported he injured his left knee while in the Air Force in 1977 and that his knee would lock and swell at times.  In September 2006, the Veteran complained again of left knee pain and it was noted that he had a bucket handle tear of the lateral meniscus.

The Veteran was afforded a VA examination in March 2007.  The Veteran reported that after discharge from service he worked as an aircraft inspector and that over the years he had occasional aching pain.  He reported locking of the knee around 2005 but did not seek medical attention until 2006.  Examination revealed trace puffiness, and limited range of motion.  He was diagnosed with an old injury of the left knee.  The examiner stated it is apparent per records that the Veteran had an injury to the left knee while in the service but there was no other information available until 2006, at which time he had an MRI scan.  The examiner stated that it could not be determined without resort to speculation as to whether the Veteran's current knee disorder could be related to the injury sustained in service.

Private medical records indicate the Veteran has been diagnosed with knee osteoarthritis and a lateral meniscus tear.  See October 2007 treatment note.

The Veteran was afforded a more recent VA examination in April 2011.  After examination and review of the medical records, the Veteran was diagnosed with mild degenerative joint disease of the left knee.  The examiner stated that findings in the service records clearly indicate a twisting injury to the left knee in December 1977, and it was serious enough to be immobilized with a cast for over two weeks, prior to physical therapy referral.  There were no radiologic findings of structural damage and the Veteran's left knee injury resolved, as indicated by a normal examination during his separation physical on June 1978.  The examiner noted that after separation, there is no indication of left knee problems noted in the records until 2006 and it is unclear whether the Veteran had an injury to his left knee between his separation and 2006.  The examiner then opined that the Veteran's current left knee disorder is less likely as not caused by or a result of injury to the left knee during service.

The Board notes that although the Veteran's discharge examination from June 1978 indicates that he had normal strength and full range of movement in the left knee, it was also noted that he still had an occasional ache in the left knee.  Furthermore, the Veteran has stated that he did not receive any injuries post-service.  See December 2011 statement.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

In February 2012, the Board requested an expert medical opinion from the VHA.  A medical opinion was received in February 2012.  The examiner completed a thorough review of the Veteran's claims file.  The examiner stated the Veteran has evidence of a current disability - he has been diagnosed with mild arthritis of his left knee, by x-ray and additionally by a MRI showing meniscus pathology.  The examiner stated the Veteran also has a documented knee injury from a twisting mechanism with a clear objective finding of knee swelling/effusion during service.  The examiner stated that the most likely specific conditions that would cause a post-traumatic knee effusion, short of a intra-articular fracture, are ligament or meniscus tears, and the Veteran's MRI obtained later in life did show a bucket-handle tear of his lateral meniscus.  The examiner stated that the finding of a bucket-handle tear of the lateral meniscus is consistent with his mechanism of injury and physical findings from December 1977.  The examiner explained that over many years time, it is expected that the articular cartilage in the knee, especially the involved compartment, would show increased signs of degenerative wear.  The examiner opined that it is more likely than not that the arthritis noted in his left knee is the long-term secondary result of the injury sustained in December 1977.  The examiner noted that if the Veteran's left knee findings were due solely to the demands of his post-service job as an aircraft inspector, there would be similar arthritic changes on the right side, and there is no mention of the Veteran having arthritis symptoms/findings on his right knee.

Based on service treatment records, post-service treatment records, and the positive February 2012 medical opinion, the Board finds that service connection for arthritis of the left knee is warranted.  In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current left knee disorder is etiologically related to his military service.  Upon resolution of every reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for arthritis of the left knee.


ORDER

Entitlement to service connection for arthritis of the left knee is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


